DETAILED ACTION
This Office Action is in response to Amendment filed on March 05, 2021. 
In the instant amendment, claims 1, 3, and 5-7 are currently amended; claim 1 is independent claim; claims 4-10 and 13 are original; claims 2 and 8 are original; claims 4 and 9-12 are cancelled.
Claims 1-3 and 5-8 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 05, 2021 has been entered. Claims 1, 3, and 5-7 are currently amended; claim 1 is independent claim; claims 4-10 and 13 are original; claims 2 and 8 are original; claims 4 and 9-12 are cancelled. Applicant’s amendments to claims are persuasive to overcome claim objections and 112f claim interpretation as set forth in the most recent office action mailed 10/05/2020. However, Applicant’s amendments and arguments to claims are NOT persuasive to overcome 103 rejections as set forth in the most recent office action mailed 10/05/2020.

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baron – US 20150004078 and further in view of Belgardt – US 20050247141, Millet – US 20140137980, Mohr – US 20130305844, Van der Schoot – US 20160273951 (hereinafter “Van”), Gafner – US 20040207385, and further in further in view of Zeng – US 20140130614.
As to claims 1 and 6-7, Baron teaches a manually-operated single-channel or multi-channel pipette 1 for sampling and dispensing a sample of a liquid according to a user-selected predefined protocol ([0069-0070] and figs.8-9: a system 100 comprising pipette 1 and lighting device 92 helping to dispense sampled liquid into wells 95. The device 92 illuminates the wells to be filled with liquid. Operator often has a pedal control to order displacement of lighting from one well to the next. The control pedal is then actuated after each well has been filled. With this invention, successive lighting of the wells according to a predetermined order memorized by microplate takes place automatically after each transmission signal received by the receiver 84 connected to lighting device 92 has been sent, wherein the signal is the switching signal notifying passage of piston through a predetermined position along its dispensing distance or its purge distance as in [0010]. Hence, “a predetermined order” corresponds to “a user-selected predefined protocol”; thus “a manually-operated single-channel or multi-channel pipette for sampling and dispensing a sample of a liquid according to a user-selected predefined protocol”), including an 5actuating knob 12 (fig.2: control button 12 corresponds to “an actuating knob”) provided with a suction chamber 52 (fig.4) provided with a piston 50, which pipette 1 is characterised in that it further includes an autonomous control device 40 (fig.2: electronic device 40 corresponds to “an autonomous control device”) arranged in said actuating knob 12 comprising a microcontroller 80, a wireless communication module 82 ([0067-0068]: transceiver 82 corresponds to “a wireless communication module”) enabling said actuating knob 12 to communicate.
Baron further teaches an external information processing apparatus 86 ([0068]: receiver 84 provided on a device arranged at a distance from the pipette and designed to communicate with the pipette; the receiver 84 comprises a microprocessor 86; the microprocessor 86 corresponds to “an external information processing apparatus”).
Baron further teaches an actuating knob 12 provided with a switch sensor 32, a wireless communication circuit 40 ([0068]: electronic device 40 comprises a microprocessor 80 and a transceiver 82; hence electronic device 40 also corresponds to “a wireless communication circuit”) enabling knob 12 to communicate with an external information processing apparatus 86 for sampling/handling and dispensing sampled liquid according to user-selected predefined protocol.

an operating rod 10 having a top end integral with the actuating knob 12 and a bottom end operating the movement of a piston 50 in the suction chamber 52 (figs.2-4).
Baron does not explicitly teach a suction chamber provided with a piston and a pressure sensor; an 5actuating knob provided with a force sensor; a wireless communication circuit enabling said actuating knob to communicate, on the one hand, with a first set of sensors for measuring physical 10quantities peculiar to the pipette and a second set of sensors for collecting data relating to an environment of the pipetting operation, and on the other hand, with an external information processing apparatus configured to detect a fault in performing the user-selected predefined protocol by analysing variations as a function of a time of the pressure measured by the pressure sensor, and to deliver to a user, in real time, during a pipetting operation, information 15relating to said pipetting operation; the force sensor being adapted to detect a passage of the piston through a determined position, and the pressure sensor being adapted to measure in real time the pressure corresponding to compression and depression motions of a gas volume included between the piston and the liquid to be sampled in order to allow drawing versus time a variation curve as a function of the time of the measured pressure, an analysis of said curve enabling a fault in the pipetting operation to be detected and an alarm signal to be transmitted in real time to the user.
Belgardt teaches pipette having a control button, a pressure sensor, which is integrated into the control button (abstract); pressure sensor measures the force which is exerted on the control button 1 by user ([0046]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine actuating knob 12 of Baron with teachings of Belgardt to include an 5actuating knob provided with a force sensor, to control operation of electric driving motor for dispensing aspect ([0056] and [0059-0060]).
circuit enabling said actuating knob to communicate, on the one hand, with a first set of sensors for measuring physical 10quantities peculiar to the pipette and a second set of sensors for collecting data relating to the environment of the pipetting operation, and on the other hand, with an external information processing apparatus (20) configured to detect a fault in performing the user-selected predefined protocol by analysing variations as a function of the time of the pressure measured by the pressure sensor, and to deliver to a user, in real time, during a pipetting operation, information 15relating to said pipetting operation; the force sensor being adapted to detect a passage of the piston through a determined position, and the pressure sensor being adapted to measure in real time the pressure corresponding to compression and depression motions of a gas volume included between the piston and the liquid to be sampled in order to allow drawing versus time a variation curve as a function of the time of the measured pressure, an analysis of said curve enabling a fault in the pipetting operation to be detected and an alarm signal to be transmitted in real time to the user.
Millet teaches a concept of: pressure sensor 38 present in suction chamber 22 of a pipette ([0244]) for recording pressure in gas zone 22a of suction chamber 22 ([0090]); an information processing apparatus or processing system 16 (processing system 16 corresponds to “information processing apparatus”) communicating with pressure sensor 38 for detecting anomalies during release/filing of the pipette ([0199-0207]). 
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine pipette provided with a suction chamber 52 (fig.4) provided with a piston 50 of modified Baron with a suction chamber provided with a pressure sensor taught by Millet to include a suction chamber provided with a piston and a pressure sensor, for recording pressure in gas zone of suction chamber of pipette ([0090]).
circuit enabling said actuating knob to communicate, on the one hand, with a first set of sensors for measuring physical 10quantities peculiar to the pipette and a second set of sensors for collecting data relating to the environment of the pipetting operation, and on the other hand, with an external information processing apparatus configured to detect a fault in performing the user-selected predefined protocol by analysing variations as a function of the time of the pressure measured by the pressure sensor, and to deliver to a user, in real time, during a pipetting operation, information 15relating to said pipetting operation; the force sensor being adapted to detect a passage of the piston through a determined position, and the pressure sensor being adapted to measure in real time the pressure corresponding to compression and depression motions of a gas volume included between the piston and the liquid to be sampled in order to allow drawing versus time a variation curve as a function of the time of the measured pressure, an analysis of said curve enabling a fault in the pipetting operation to be detected and an alarm signal to be transmitted in real time to the user.
Mohr teaches a first set of sensors for measuring physical 10quantities peculiar to the pipette and a second set of sensors for collecting data relating to the environment of the pipetting operation ([0041]: different sensors can be accommodated together in one device module; [0038]: a sensor is a step counter for counting dosing steps; a sensor for detecting the rotational position of a knob for the dosing volume; hence, “a step counter sensor” and “a sensor for detecting the rotational position of a knob ” corresponds to “a first set of sensors for measuring physical 10quantities peculiar/specific to the pipette”; [0039]: a proximity sensor for detecting the use of the device module; a set-down sensor for detecting the setting down of a pipette tip on a base; hence, “a proximity sensor” and “a set-down sensor” corresponds to “a second set of sensors for collecting data relating to the environment of the pipetting operation”).
([0054]).
Since Baron teaches the electronic device can be designed to perform at least one of the following actions: control an action following the output of a switching signal by said switch, for example measurement of a physical data such as pressure, temperature, mass of sampled liquid, etc. ([0028-0030]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Baron with teachings of Mohr to include a wireless communication module enabling said actuating knob to communicate, on the one hand, with a first set of sensors for measuring physical 10quantities peculiar to the pipette and a second set of sensors for collecting data relating to the environment of the pipetting operation, for monitoring different operations of pipette ([0038-0041]). This is important for providing a mechanical pipette with improved and/or expanded functioning and handling ([0021]).
Baron, Belgardt, Millet, and Mohr does not explicitly teach on the other hand, with an external information processing apparatus configured to detect a fault in performing the user-selected predefined protocol by analysing variations as a function of the time of the pressure measured by the pressure sensor, and to deliver to a user, in real time, during a pipetting operation, information 15relating to said pipetting operation; the force sensor being adapted to detect a passage of the piston through a determined position, and the pressure sensor being adapted to measure in real time the pressure corresponding to compression and depression motions of a gas volume included between the piston and the liquid to be sampled in order to allow drawing versus time a variation curve as a function of the time of the measured pressure, an analysis of said curve enabling a fault in the pipetting operation to be detected and an alarm signal to be transmitted in real time to the user.

([0007]).
Van further teaches another concept of: real-time error detection, which makes it possible to obtain good precision and very good relevance in the error detection ([0065]).
Since Millet teaches a concept of: pressure sensor 38 present in suction chamber 22 of a pipette ([0244]) for recording pressure in gas zone 22a of suction chamber 22 ([0090]); an information processing apparatus or processing system 16 (processing system 16 corresponds to “information processing apparatus”) communicating with pressure sensor 38 for detecting anomalies during release/filing of the pipette ([0199-0207]), and since Baron teaches an external information processing apparatus 86; an actuating knob 12 provided with a switch sensor 32, a wireless communication circuit 40 enabling knob 12 to communicate with an external information processing apparatus 86 for sampling/handling and dispensing sampled liquid according to user-selected predefined protocol (as reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Baron with concept teachings of Van to include on the other hand, with an information processing apparatus configured to detect a fault in performing the predefined protocol by analysing variations as a function of the time of the pressure measured by the pressure sensor, and to deliver to a user, in real time, during a pipetting operation, information 15relating to said pipetting operation; the pressure sensor being adapted to measure in real time the pressure corresponding to compression and depression motions of a gas volume included between the piston and the liquid to be sampled in order to allow drawing versus time a variation curve as a function of the time of the measured pressure, an analysis of said curve enabling a fault in the pipetting operation to be detected, to verify the quality of the pipetting operation and detect pipetting operating anomalies ([0007]), and to make it possible to obtain good precision and very good relevance in the error detection ([0065]). Furthermore, one normal and/or satisfactory compression and depression motions of the gas volume (which is associated with release and filling operation of pipette) included between the piston and the liquid to be sampled to be one of several straightforward ways of detecting fault/error in performing sampling and/or dispensing (pipetting operation) a sample of a liquid. 
Baron, Belgardt, Millet, Mohr, and Van does not explicitly teach the force sensor being adapted to detect passage of the piston through a determined position; and an alarm signal to be transmitted in real time to the user.
Gafner teaches a concept of: force sensor for measuring movements/passage of actuating/dosing knob/button of an injection device (see at least [0006] and [0053] and fig.8).
Since Baron teaches an operating rod 10 having a top end integral with the actuating knob 12 and a bottom end operating the movement of a piston 50 in the suction chamber 52 (figs.2-4) and passage of piston through a predetermined position along its dispensing distance or its purge distance is detected via switch sensor 32 as in [0010 and 0051-0054] and since modified Baron teaches an 5actuating knob provided with a force sensor (as reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify force sensor of modified Baron with teachings of Gafner to include force sensor for measuring movements of the actuating knob, to measure path traveled by dosing button in movement direction ([0053]) and to monitor movement of piston for detecting operating anomalies of piston. This is important for accuracy of pipetting cycle in sampling and dispensing sample of liquid.
Baron, Belgardt, Millet, Mohr, Van, and Gafner does not explicitly teach an alarm signal to be transmitted in real time to the user.
130 includes an alarm module adapted to generate an alert signal as a function of information read out by sensor 210 ([0018]: pipette 105 includes sensor 210 that communicates with plunger 205 to sense a pipetting operation; pipette 105 communicate pipette signals to controller 130 to indicate an error signal i.e. that a plunger operation failed to take on or release a desired reagent volume; controller 130 issues user feedback to pipette 105 to indicate errors in pipetting operations; feedback indicating errors in pipetting operations corresponds to “an alert signal”; controller 130 corresponds to “autonomous control device”; since controller 130 can generates an alert signal, controller 130 also includes an alarm module; thus “autonomous control device includes an alarm module adapted to generate an alert signal as a function of information read out by sensor”).
Zeng further teaches pipette can alert user using i.e. light (or optical signal (as recited in claim 6)), sound or vibration (or acoustic signal (as recited in claim 7)) ([0018]).
Since Van teaches real-time error detection (see reasons stated in the rejection of claim 1), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify autonomous control device 40 of modified Baron with concept teachings of Zeng to include an alarm signal to be transmitted in real time to the user, to alert user ([0018]). This is important for monitor possible error conditions in real time and prevent improper liquid transfers during manual process in real time. 

As to claim 8, modified Baron teaches the manually-operated single-channel or multi-channel pipette of claim 1. Baron further teaches wherein the actuating knob is configured to communicate with other connected pipettes and/or with automated pipetting systems, and/or with connected instruments relating to the predefined pipetting protocol (figs.8-9: actuating knob or control button 12 is configured to communicate with connected instruments; lighting device 92 and receiver 84 corresponds to “connected instruments” relating to the predefined pipetting protocol i.e. dispensing previously drawn/sampled in liquid; thus “wherein the actuating knob is configured to communicate with other connected pipettes and/or with automated pipetting systems, and/or with connected instruments relating to the predefined pipetting protocol”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baron – US 20150004078 and further in view of Belgardt – US 20050247141, Millet – US 20140137980, Mohr – US 20130305844, Van der Schoot – US 20160273951 (hereinafter “Van”), Gafner – US 20040207385, Zeng – US 20140130614, and further in further in view of Hurwitz – US 20170370956 (provisional application No. 62354327 filed on 06/24/2016).
As to claim 2, modified Baron teaches the manually-operated single-channel or multi-channel pipette of claim 1, but it does not explicitly teach said autonomous control device further includes an alarm module adapted to generate an alert signal as a function of information read out by the first and second sets of sensors and analysed by the 20information processing apparatus so as to provide an automatic control for performing the pipetting operation according to the predefined protocol without a direct intervention of the user.
Zeng teach autonomous control device 130 includes an alarm module adapted to generate an alert signal as a function of information read out by sensor 210 ([0018]: pipette 105 includes sensor 210 that communicates with plunger 205 to sense a pipetting operation; pipette 105 communicate pipette signals to controller 130 to indicate an error signal i.e. that a plunger operation failed to take on or release a desired reagent volume; controller 130 issues user feedback to pipette 105 to indicate errors in pipetting operations; feedback indicating errors in pipetting operations corresponds to “an alert signal”; controller 130 corresponds to “autonomous control device”; since controller 130 can generates an alert signal, controller 130 also includes an alarm module; thus “autonomous control device includes an alarm module adapted to generate an alert signal as a function of information read out by sensor”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify autonomous control device 40 of modified Baron with concept teachings of Zeng to include said autonomous control device further includes an alarm module adapted to generate an alert signal as a function of information read out by the first and second sets of sensors, to alert user ([0018]).
Modified Baron does not explicitly teach an alert signal analysed by the information processing apparatus so as to provide an automatic control for performing the pipetting operation according to a predefined protocol without a direct intervention of the user.
Hurwitz teaches a concept of: if there is an error, software associated with the system may automatically notify operator ([0009]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify an information processing apparatus or processing system 16 of modified Baron with concept teachings of Hurwitz to include an alert signal analysed by the information processing apparatus so as to provide an automatic control for performing the pipetting operation according to a predefined protocol without a direct intervention of the user, for automatically notifying operator or otherwise track and/or document the error ([0009]). This is important for monitor possible error conditions and prevent improper liquid transfers during manual process (abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baron – US 20150004078 and further in view of Belgardt – US 20050247141, Millet – US 20140137980, Mohr – US 20130305844, Van der Schoot – US 20160273951 (hereinafter “Van”), Gafner – US 20040207385, Zeng – US 20140130614, Hurwitz – US 20170370956 (provisional application No. 62354327 filed on 06/24/2016), and further in further in view of Ishizawa – US 20040101440 and Bukshpan – US 20090055131 (hereinafter “Buk”).
As to claim 3, modified Baron teaches the manually-operated single-channel or multi-channel pipette of claims 1-2.
Belgardt further teaches force sensor for measuring force exerted of the actuating knob ([0046]: pressure sensor measures the force which exerted on control button 1 by the user to push the control button downward; when user relieves the control button 1, the force falls below a threshold; thus “force sensor for measuring movements of the actuating knob”); Barron further teaches electronic device can measure mass of sampled liquid, etc. ([0028-0030]); Barron further teaches date and time data is also stored ([0029]); 
Gafner teaches a concept of: force sensor for measuring movements/passage of actuating/dosing knob/button of an injection device (see at least [0006] and [0053] and fig.8).
Modified Baron does not explicitly teach wherein the first set of sensors includes the force sensor configured for 25tethdmeasuring the movements of the actuating knob cooperating with the pressure sensor configured for measuring the amount of sampled and/or dispensed liquid, and the second set of sensors includes at least one clock, at least one motion and spatial position sensor, and at least one thermometer.
Ishizawa teaches a concept of measuring a specified amount of sample using a signal from a pressure sensor 152 ([0019]: if any abnormal change is found by pressure sensor, it is highly probable that the specified amount of sample is not suctioned; hence, the pressure sensor is used to verify an specified amount of sample to be sampled; when the pressure sensor is used to verify an specified amount of sample to be sampled, therefore, the pressure sensor is used to measure an specified amount of sample to be sampled).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify pressure sensor of modified Baron with  pressure sensor configured for measuring the amount of sampled and/or dispensed liquid. This is important for monitoring proper amount of liquid transfers during pipetting.
Modified Baron does not explicitly teach wherein the first set of sensors includes the force sensor configured for 25tethdmeasuring the movements of the actuating knob cooperating with the pressure sensor configured for measuring the amount of sampled and/or dispensed liquid, and the second set of sensors includes at least one clock, at least one motion and spatial position sensor, and at least one thermometer.
Buk teaches at least one motion and spatial position sensor (fig.3 and [0058] and claim 41 of Buk), and at least one thermometer ([0053]).
Since Mohr teaches different sensors can be accommodated together in one device module ([0041]) and since Baron teaches the electronic device can be designed to perform at least one of the following actions: control an action following the output of a switching signal by said switch, for example measurement of a physical data such as pressure, temperature, mass of sampled liquid, etc. ([0028-0030]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Baron with teachings of Buk to include wherein the first set of sensors includes the force sensor configured for 25tethdmeasuring the movements of the actuating knob cooperating with the pressure sensor configured for measuring the amount of sampled and/or dispensed liquid, and the second set of sensors includes at least one clock, at least one motion and spatial position sensor, and at least one thermometer, and at least one thermometer, to monitor different/various pipetting operations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baron – US 20150004078 and further in view of Belgardt – US 20050247141, Millet – US 20140137980, Mohr – US 20130305844, Van der Schoot – US 20160273951 (hereinafter “Van”), Gafner – US 20040207385, Zeng – US 20140130614, and further in further in view of Petersson – US 20160220717.
As to claims 5, modified Baron teaches the manually-operated single-channel or multi-channel pipette of claim 1.
While Zeng teaches pipette can alert user using i.e. light (or optical signal), sound or vibration (or acoustic signal) ([0018]), it does not explicitly teach wherein the alarm signal transmitted to the user is haptic.
Petersson teaches a concept of: alarm signal may be sent as haptic alarm signal ([0108]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify alarm signal of modified Baron with concept teachings of Petersson to include wherein the alarm signal transmitted to the user is haptic, to alert user. This is important because haptic warning has advantage that they can warn individually, which makes the warning confidential.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861